DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges amended Claim 1, canceled Claims 3-6, 12, 13, and 17, withdrawn-currently amended Claim 11, and withdrawn Claims 14-16 in the response filed on 8/5/2021. 
Response to Arguments
Applicant’s arguments with respect to Claims 1, 2, and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014198780 (“Gilberti et al.”), in view of US Pub. No. 20130216597 (“Mathias et al.”), in view of US Patent No. 5630877 (“Kashiwagi et al.”), and in view of US Pub. No. 20130157021 (“Baumlin”).
With regards to Claims 1 and 2, Gilberti et al. teaches a paper material comprising a base support, made of a mixture of cellulose fibers comprising at least one polymeric 
The limitation(s) “the metallic pigments are those normally used for exterior grade paint” is an intended use limitation and is not further limiting in so far as the structure of the product is concerned.  Note that “in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.” In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  See MPEP § 2111.02."  In the instant case, regardless of what the magnetic or diamagnetic metallic pigments are normally used for, the structure and material of the coating is substantially identical to the claimed and disclosed structure, and hence deemed to be capable of being “used for exterior grade paint”.  Furthermore, it would have been obvious that a representative artisan would choose a high quality magnetic or diamagnetic metallic pigments, such as the ones that are normally used for exterior grade paint, in order to achieve desirable and long lasting pigments in the paper material’s lifetime. 
Gilberti et al. does not necessarily teach its pearlescent pigments are of various shapes and comprise of transparent borosilicates or aluminosilicates coated with metal oxides.  Gilberti et al. does not explicitly teach its metallic pigments are of various shapes.  Gilberti et al. also does not teach the base support that includes at least one surface adhesive, overall, have a Bendtsen ISO 2494 roughness value in a range between 350 and 450 ml/min. 

Kashiwagi et al. teaches metallic pigments having various shapes (Col. 9: Lines 26-45).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Mathias et al.’s metallic pigments be of various shapes to effectively be sensitive to a magnetic field so as to orient according to a design (Abstract).  
In light of the intended use limitation and the prior art of record having substantially the same claimed paper material, including the coating pigments in structure and materials, the materials used in prior art of record is capable of being used an exterior grade paint and intrinsically stable to exposure of a UV component of sunlight.   
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC §102 or on prima facie obviousness under 35 USC §103, jointly or alternatively.  In re Best, Bolton, and Shaw, 195 USPQ 430.  (CCPA 1977).
Baumlin teaches a paper material comprising a base support that includes at least one surface adhesive on a surface of said base support, wherein said surface of said base support including said surface adhesive has a Bendtsen roughness value in a range between 50 and 400 ml/min (Abstract, [0023], [0027], [0033], and [0052]). One of ordinary skill in the art would recognize that in the paper industry, surface roughness is an important property since it affects 

With regards to Claim 7, Gilberti et al. teaches the polymeric substance included in the base support comprises one or more colophony-based, alkyl-ketene-dimer-based, acetylsuccinic-acid-based, or epichlorohydrin-based resins, or modified starches (Page 2). 

With regards to Claim 8, Gilberti et al. teaches the inorganic filler is a mineral filler comprising one or more substances selected from the group consisting of carbonates, kaolins, talk and mixture thereof (Page 2). 

With regards to Claim 9, Gilberti et al. teaches a surface adhesive, wherein the adhesive is based on starch, polyvinyl alcohol, acrylic, polyurethane or styrene-butadiene polymers (Page 2). 

With regards to Claim 10, Gilberti et al. teaches the binder polymers comprise at least one of polyurethane-, acrylic-, polyvinyl alcohol-, styrene-butadiene or silicone- based polymers (Pages 2 and 3).  

Claims 1, 2, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014198780 (“Gilberti et al.”), in view of US Pub. No. 20130216597 (“Mathias et al.”), US Patent No. 5630877 (“Kashiwagi et al.”), and in view of US Pat. No. 7214728 (“Kimpimaki et al.”).

The limitation(s) “the metallic pigments are those normally used for exterior grade paint” is an intended use limitation and is not further limiting in so far as the structure of the product is concerned.  Note that “in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.” In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  See MPEP § 2111.02."  In the instant case, regardless of what the magnetic or diamagnetic metallic pigments are normally used for, the structure and material of the coating is substantially identical to the claimed and disclosed structure, and hence deemed to be capable of being “used for exterior grade paint”.  Furthermore, it would have been obvious that a representative artisan would choose a high quality magnetic or diamagnetic metallic pigments, such as the ones that are normally used for exterior grade paint, in order to achieve desirable and long lasting pigments in the paper material’s lifetime. 
Gilberti et al. does not necessarily teach its pearlescent pigments are of various shapes and comprise of transparent borosilicates or aluminosilicates coated with metal oxides.  Gilberti et al. does not explicitly teach its metallic pigments are of various shapes.  Gilberti et al. also 
Mathias et al. teaches pearlescent pigments of various colors, particle sizes and shapes, wherein the pearlescent pigments are transparent borosilicates or aluminosilicates coated with metal oxides (Abstract, [0002], [0006], [0007], [0015], [0017], [0032]-[0035], [0066], [0068], and [0101]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Mathias et al.’s pearlescent pigments in order to provide the coating with high lustre, reflectivity, and luminance (i.e. intrinsically stable to exposure of the UV component) ([0002], [0006], and [0009]).  
Kashiwagi et al. teaches metallic pigments having various shapes (Col. 9: Lines 26-45).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Mathias et al.’s metallic pigments be of various shapes to effectively be sensitive to a magnetic field so as to orient according to a design (Abstract).  
In light of the intended use limitation and the prior art of record having substantially the same claimed paper material, including the coating pigments in structure and materials, the materials used in prior art of record is capable of being used an exterior grade paint and intrinsically stable to exposure of a UV component of sunlight.   
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC §102 or on prima facie obviousness under 35 USC §103, jointly or alternatively.  In re Best, Bolton, and Shaw, 195 USPQ 430.  (CCPA 1977).
Kimpimaki et al. teaches a paper material comprising a base support that includes at least one surface adhesive on a surface of said base support, wherein said surface of said base support including said surface adhesive has a Bendtsen roughness value of 360 ml/min 

With regards to Claim 7, Gilberti et al. teaches the polymeric substance included in the base support comprises one or more colophony-based, alkyl-ketene-dimer-based, acetylsuccinic-acid-based, or epichlorohydrin-based resins, or modified starches (Page 2). 

With regards to Claim 8, Gilberti et al. teaches the inorganic filler is a mineral filler comprising one or more substances selected from the group consisting of carbonates, kaolins, talk and mixture thereof (Page 2). 

With regards to Claim 9, Gilberti et al. teaches a surface adhesive, wherein the adhesive is based on starch, polyvinyl alcohol, acrylic, polyurethane or styrene-butadiene polymers (Page 2). 

With regards to Claim 10, Gilberti et al. teaches the binder polymers comprise at least one of polyurethane-, acrylic-, polyvinyl alcohol-, styrene-butadiene or silicone- based polymers (Pages 2 and 3).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496.  The examiner can normally be reached on Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785